OQ\|C)O|AOQN_\

_;
O

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

UN|TED STATES DlSTRlCT COURT

DlSTRlCT OF NEVADA
JOSEPH ANTONETT|, Case No. 3:17-cv-00605-MN|D-CBC
P|aintiff, ORDER
v.
FlLSON, et al.,
Defendants.

 

 

 

 

l. DlSCUSSlON

ln its October 3, 2018 Screening Order. the Court ordered Plaintif'f to file any
amended complaint curing the deficiencies in his original complaint within 30 days of the
date of that order. (ECF No. 5 at 37). The amended complaint curing the deficiencies of
the original complaint therefore is due on November 2, 2018.

Plaintiff has filed a motion for an extension of time seeking an additional 15 days
to file a motion for reconsideration of the Court's October 3, 2018 Screening Order and
seeking an additional 30 days to amend his complaint after the motion for reconsideration
is decided. (ECF No. 7). The Court will grant the motion in part.

The Court grants Plaintiff an extension of time until November 16, 2018 to file a
motion for reconsideration However, Plaintiff is advised that “[m]ere disagreement with
a previous order is an insufhcient basis for reconsideration." Bames v. Sea Hawaii

Rafting, LLC, 16 F. Supp. 3d 1171, 1183 (D. Hawai'i 2014) (citation omitted). Thus, “a
1

 

(D®`|CDO'|L(»>N-\

NNNNNNNNN_\_\_\_\_\_\_\_\_\_\
®\IOCDAWN-\O(Om`l®(}lh())l\)-\O

 

 

motion for reconsideration should not be granted, absent highly unusual circumstances,
unless the district court is presented with newly discovered evidence, committed clear
error, or if there is an intervening change in the controlling |aw.” Marlyn Nutraceuticals,
lnc. v. Mucos Phamia GmbH & Co., 571 F.3d 873, 880 (9th Cir. 2009). Motions for
reconsideration are disfavored and a movant may not repeat arguments already
presented unless (and only to the extent) necessary to explain controlling, intervening
law. Local Rule 59-1(b). A movant who repeats arguments is subject to appropriate
sanctions. /d. A movant seeking reconsideration must state with particularity the points
of law or fact that the Court has overlooked or misunderstood Local Rule 59-1(a).

The Court will grant P|aintiff an extension of time until 30 days after the decision
on the motion for reconsideration to file an amended complaint to cure the deiiciencies
the Court outlined in its October 3, 2018 screening order. The Court does n_o_t grant
P|aintiff additional time to add new claims to his action. lf P|aintiff fails to file a timely
amended complaint in compliance with this Court's orders, this action will proceed in
accordance with this Court's rulings in its October 3, 2018 screening order.

ll. CONCLUS|ON

For the foregoing reasons, lT IS ORDERED that the motion for extension of time
(ECF No. 7) is granted in part.

lT lS FURTHER ORDERED that P|aintiff shall file any motion for reconsideration
by November 16, 2018.

lT lS FURTHER ORDERED that P|aintiff is granted an extension of time until 30
days after the Court's ruling on any motion for reconsideration to file an amended
complaint curing the deficiencies outlined in the Court's October 3, 2018 screening order.

lT lS FURTHER ORDERED that P|aintiff is denied an extension of time to amend

his complaint to add new claims.

 

(DG)\|CDU'|AO)N-\

_\
o

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

lT lS FURTHER ORDERED that if P|aintiff fails to file a timely amended complaint
in compliance with this Court's orders, this action will proceed in accordance with this

Court's rulings in its October 3, 2018 screening order.

DATED THis Z/""gday of lliMn\bL/z

 
   

 

v
UN|TED STATES M lSTRATE JUDGE

 

